United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-2738
                                  ___________

Hunter R. Levi,                       *
                                      *
            Petitioner,               *
                                      *
      v.                              * Petition for Review
                                      * of an Order of the Department of
United States Department of Labor,    * Labor Administrative Review Board
                                      *
            Respondent,               *      [UNPUBLISHED]
                                      *
Anheuser-Busch Companies, Inc.,       *
                                      *
            Intervenor.               *
                                 ___________

                            Submitted: December 28, 2009
                               Filed: January 14, 2010
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Hunter Levi petitions for review of a final order of the United States
Department of Labor Administrative Review Board, affirming dismissals of three
administrative complaints he brought under the Sarbanes-Oxley Act of 2002, 18
U.S.C. § 1514A. Upon careful review, see 5 U.S.C. § 706(2) (standard for reviewing
agency decision), we find no basis for reversal. Accordingly, we deny the petition.
See 8th Cir. R. 47B. We also deny Levi’s pending motion.
                       ______________________________